UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Vista Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2009 Date of reporting period: April 30, 2009 Item 1. Schedule of Investments: Putnam Vista Fund The fund's portfolio 4/30/09 (Unaudited) COMMON STOCKS (97.4%)(a) Shares Value Automotive (2.2%) Carlisle Cos., Inc. 168,870 $3,841,793 Copart, Inc. (NON) 166,200 5,217,018 Harley-Davidson, Inc. 469,400 10,401,904 Banking (0.4%) First Horizon National Corp. 278,000 3,199,780 Biotechnology (1.4%) Affymetrix, Inc. (NON) 1,066,500 5,001,885 Alexion Pharmaceuticals, Inc. (NON) 13,959 466,510 Sequenom, Inc. (NON) 441,265 1,597,379 Vertex Pharmaceuticals, Inc. (NON) 178,600 5,504,452 Broadcasting (0.4%) Discovery Communications, Inc. Class A (NON) 191,125 3,629,464 Chemicals (2.9%) CF Industries Holdings, Inc. 131,400 9,467,370 FMC Corp. 89,289 4,351,053 Intrepid Potash, Inc. (NON) 503,400 12,428,946 Coal (0.5%) Alpha Natural Resources, Inc. (NON) 219,500 4,495,360 Commercial and consumer services (1.9%) Alliance Data Systems Corp. (NON) 196,300 8,219,081 Priceline.com, Inc. (NON) 46,800 4,543,812 Watson Wyatt Worldwide, Inc. Class A 86,200 4,572,910 Communications equipment (3.9%) ADC Telecommunications, Inc. (NON) 1,037,457 7,635,684 CIENA Corp. (NON) 895,800 10,704,810 Comtech Telecommunications Corp. (NON) 138,271 4,627,930 F5 Networks, Inc. (NON) 183,100 4,993,137 Tellabs, Inc. (NON) 1,272,800 6,669,472 Computers (1.9%) Brocade Communications Systems, Inc. (NON) 2,867,611 16,574,792 Conglomerates (0.8%) SPX Corp. 160,800 7,424,136 Consumer (1.0%) Tiffany & Co. 321,900 9,315,786 Electrical equipment (0.6%) WESCO International, Inc. (NON) 220,100 5,722,600 Electronics (6.6%) Advanced Micro Devices, Inc. (NON) 2,494,200 9,004,062 Altera Corp. 331,200 5,401,872 Garmin, Ltd. 385,000 9,698,150 International Rectifier Corp. (NON) 519,902 8,775,946 MEMC Electronic Materials, Inc. (NON) 318,800 5,164,560 NVIDIA Corp. (NON) 1,100,100 12,629,148 Synopsys, Inc. (NON) 156,700 3,412,926 Zoran Corp. (NON) 523,661 4,681,529 Energy (oil field) (3.5%) Transocean, Ltd. (Switzerland) (NON) 126,500 8,536,220 Weatherford International, Ltd. (NON) 1,375,300 22,871,239 Energy (other) (0.1%) Optisolar, Inc. (acquired 4/24/09, cost $768,199) (Private) (F)(RES)(NON) 123,903 768,199 Engineering and construction (3.2%) Fluor Corp. 118,000 4,468,660 KBR, Inc. 592,200 9,250,164 McDermott International, Inc. (NON) 898,800 14,506,632 Environmental (0.8%) Nalco Holding Co. 464,400 7,579,008 Financial (1.2%) CIT Group, Inc. 1,778,636 3,948,572 CME Group, Inc. 28,800 6,374,880 Forest products and packaging (0.8%) Sino-Forest Corp. (Canada) (NON) 810,800 7,097,729 Gaming and lottery (1.0%) International Game Technology 740,309 9,142,816 Health-care services (0.4%) Health Management Associates, Inc. Class A (NON) 715,000 3,339,050 Homebuilding (0.9%) Lennar Corp. 831,800 8,101,732 Insurance (2.8%) Hartford Financial Services Group, Inc. (The) 714,538 8,195,751 Manulife Financial Corp. (Canada) 584,600 9,996,660 Prudential Financial, Inc. 243,600 7,035,168 Investment banking/Brokerage (2.7%) Blackstone Group LP (The) 723,490 7,082,967 Greenhill & Co., Inc. 57,370 4,447,896 Invesco, Ltd. 409,400 6,026,368 TD Ameritrade Holding Corp. (NON) 433,300 6,893,803 Lodging/Tourism (2.1%) Starwood Hotels & Resorts Worldwide, Inc. 565,400 11,794,244 Wyndham Worldwide Corp. 599,069 6,997,126 Machinery (2.4%) Joy Global, Inc. 421,600 10,750,800 Terex Corp. (NON) 771,000 10,639,800 Manufacturing (2.8%) Cooper Industries, Ltd. Class A 133,800 4,387,302 Flowserve Corp. 138,000 9,370,200 Shaw Group, Inc. (NON) 338,400 11,346,552 Media (0.5%) Virgin Media, Inc. 532,500 4,110,900 Medical technology (4.0%) Edwards Lifesciences Corp. (NON) 58,766 3,724,589 Hologic, Inc. (NON) 610,000 9,064,600 IDEXX Laboratories, Inc. (NON) 157,800 6,201,540 Kinetic Concepts, Inc. (NON) 239,000 5,917,640 St. Jude Medical, Inc. (NON) 315,900 10,588,968 Metals (6.7%) Agnico-Eagle Mines, Ltd. (Canada) 164,800 7,269,328 Cameco Corp. (Canada) 288,200 6,568,078 Commercial Metals Co. 627,800 9,341,664 Ivanhoe Mines Ltd. (Canada) (NON) 977,700 6,267,057 Steel Dynamics, Inc. 1,005,700 12,520,965 Thompson Creek Metals Co., Inc. (Canada) (NON) 1,112,058 7,495,271 United States Steel Corp. 408,400 10,843,020 Oil and gas (7.8%) Anadarko Petroleum Corp. 154,900 6,669,994 Atwood Oceanics, Inc. (NON) 185,400 4,138,128 Cabot Oil & Gas Corp. Class A 381,000 11,502,390 Chesapeake Energy Corp. 264,900 5,221,179 Continental Resources, Inc. (NON) 257,400 6,010,290 EXCO Resources, Inc. (NON) 669,900 7,891,422 Noble Energy, Inc. 106,400 6,038,200 PetroHawk Energy Corp. (NON) 448,600 10,586,960 Range Resources Corp. 119,700 4,784,409 Rex Energy Corp. (NON) (AFF) 1,897,050 7,227,761 Real estate (1.9%) Jones Lang LaSalle, Inc. 98,229 3,169,850 Kimco Realty Corp. (R) 488,855 5,876,037 Liberty Property Trust (R) 311,000 7,569,740 Regional Bells (1.2%) Qwest Communications International, Inc. 2,833,900 11,023,871 Restaurants (2.0%) Starbucks Corp. (NON) 643,400 9,303,564 Wendy's/Arby's Group, Inc. Class A 1,659,800 8,299,000 Retail (5.5%) Advance Auto Parts, Inc. 149,200 6,527,500 CarMax, Inc. (NON) 508,031 6,482,476 Foot Locker, Inc. 572,900 6,811,781 GameStop Corp. (NON) 189,700 5,721,352 Macy's, Inc. 860,762 11,775,224 Men's Wearhouse, Inc. (The) 182,361 3,399,209 Nordstrom, Inc. 388,700 8,796,281 Schools (%) UNEXT.com, LLC (acquired 4/14/00, cost $10,451,238) (Private) (F)(RES)(NON) 125,000 1,250 Semiconductor (0.9%) Maxim Integrated Products, Inc. 625,315 8,473,018 Shipping (3.5%) Diana Shipping, Inc. (Greece) 378,999 5,950,284 DryShips, Inc. (Greece) 3,436,710 25,500,388 Software (6.0%) Autodesk, Inc. (NON) 523,800 10,444,572 BMC Software, Inc. (NON) 183,662 6,367,562 Cadence Design Systems, Inc. (NON) 1,162,400 6,486,192 Citrix Systems, Inc. (NON) 260,800 7,440,624 Electronic Arts, Inc. (NON) 362,500 7,376,875 McAfee, Inc. (NON) 167,000 6,269,180 Red Hat, Inc. (NON) 529,066 9,136,970 Technology (0.8%) Affiliated Computer Services, Inc. Class A (NON) 154,900 7,494,062 Technology services (2.7%) Baidu, Inc. ADR (China) (NON) 47,400 11,039,460 Fair Isaac Corp. 248,600 4,181,452 Sohu.com, Inc. (China) (NON) 172,500 8,995,875 Telecommunications (3.1%) EchoStar Corp. Class A (NON) 543,171 8,592,965 Sprint Nextel Corp. (NON) 1,644,700 7,170,892 ZTE Corp. (China) 3,573,570 12,056,240 Textiles (0.9%) VF Corp. 52,100 3,087,967 Warnaco Group, Inc. (The) (NON) 186,200 5,370,008 Transportation services (0.7%) UTI Worldwide, Inc. 451,100 6,071,806 Total common stocks (cost $809,198,217) INVESTMENT COMPANIES (1.9%)(a) Shares Value iShares MSCI Brazil Index Fund 193,300 $8,717,830 Morgan Stanley China A Share Fund, Inc. 224,879 7,985,451 Total investment companies (cost $15,158,045) PURCHASED OPTIONS OUTSTANDING (1.0%)(a) Expiration date/ Contract Value strike price amount Cheesecake Factory, Inc. (The) (Put) Jun-09/$15.00 $412,431 $319,428 Cheesecake Factory, Inc. (The) (Put) Jul-09/15.00 317,060 343,186 CIT Group, Inc. (Call) Oct-09/2.50 2,087,964 1,315,000 Netflix, Inc. (Put) Jun-09/40.00 419,638 731,345 P.F. Chang's China Bistro, Inc. (Put) Jun-09/30.00 186,597 524,039 P.F. Chang's China Bistro, Inc. (Put) Jul-09/30.00 146,119 521,513 Panera Bread Co. (Put) Jun-09/55.00 204,256 719,390 Panera Bread Co. (Put) Jul-09/55.00 143,518 668,780 Russell Midcap Growth Index (Put) Jun-09/258.25 390,926 3,774,351 Total purchased options outstanding (cost $10,281,401) CONVERTIBLE PREFERRED STOCKS (%)(a) Shares Value Totality Corp. Ser. D, $0.346 cum. cv. pfd. (acquired 6/26/00, cost $2,240,735) (Private) (F)(RES)(NON) 878,186 $88 Total convertible preferred stocks (cost $2,240,735) SHORT-TERM INVESTMENTS (0.4%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 3,435,379 $3,435,379 U.S. Treasury Bills for an effective yield of 0.37%, December 17, 2009 (SEGSF) $260,000 258,842 Total short-term investments (cost $3,694,757) TOTAL INVESTMENTS Total investments (cost $840,573,155)(b) WRITTEN OPTIONS OUTSTANDING at 4/30/09 (premiums received $6,231,355) (Unaudited) Contract Expiration date/ amount strike price Value Advance Auto Parts, Inc. (Call) $149,200 May-09/$45.00 $156,346 Agnico-Eagle Mines, Ltd. (Call) 164,800 May-09/55.00 16,480 Carmax, Inc. (Call) 508,031 May-09/15.00 34,089 CIT Group, Inc. (Put) 2,087,964 Oct-09/2.50 2,082,953 Nordstrom, Inc. (Call) 388,700 May-09/25.00 274,539 Prudential Financial Inc. (Call) 243,600 May-09/30.00 463,327 Russell Midcap Growth Index (Put) 390,926 Jun-09/232.83 1,501,390 VF Corp. (Call) 52,100 May-09/70.00 4,864 Warnaco Group, Inc. (The) (Call) 186,200 May-09/25.00 856,706 Total NOTES (a) Percentages indicated are based on net assets of $895,870,249. (b) The aggregate identified cost on a tax basis is $841,544,420, resulting in gross unrealized appreciation and depreciation of $131,680,337 and $71,337,460, respectively, or net unrealized appreciation of $60,342,877. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at April 30, 2009 was $769,537 or less than 0.1% of net assets. (AFF) Transactions during the period with companies in which the fund owned at least 5% of the voting securities were as follows: Purchase Sales Dividend Affiliates cost proceeds income Value Rex Energy Corp. $6,614,980 $ $ $7,227,761 Totals $6,614,980 $ $ $7,227,761 Market values are shown for those securities affiliated at period end. (SEGSF) This security was pledged and segregated with the custodian for collateral on certain derivative contracts. (e) The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $121,822 for the period ended April 30, 2009. During the period ended April 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $77,594,404 and $160,422,947, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In April 2009, the fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,035 for the period ended April 30, 2009. During the period ended April 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $38,887,085 and $35,441,706, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on the securities valuation inputs. On April 30, 2009, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At April 30, 2009, liquid assets totaling $1,253,376 have been designated as collateral for open options. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At April 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of April 30, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $879,885,646 $ Level 2 21,232,114 840,661 Level 3 769,537 Total $901,887,297 $840,661 Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of April 30, 2009: Investments in securities Other financial instruments Balance as of July 31, 2009 $ $ Accrued discounts/premiums Realized gain/(loss) Change in net unrealized appreciation/(depreciation) Net purchases/sales Net transfers in and/or out of Level 3 1 769,537 Balance as of April 30, 2009 $769,537 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. 1 Represents Level 3 securities acquired in merger with Putnam OTC & Emerging Growth Fund. In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161) - an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entity's financial position. Market Values of Derivative Instruments as of April 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Interest rate contracts $ $ Foreign exchange contracts Credit contracts Equity contracts 2,124,063 2,647,771 Total $2,124,063 $2,647,771 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Vista Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 26, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 26, 2009
